TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 18, 2019



                                     NO. 03-19-00216-CV


    Texas Health and Human Services Commission and Dr. Courtney Phillips, in her
 Official Capacity as Executive Commissioner of Health and Human Services, Appellants

                                               v.

               Unidos Healthcare, LLC; Corazon Health Care Services, LLC;
                 Cleveland Health Care, LLC, dba Vital Connections; and
                 Millennium Comfort Home Health Care LLC, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on April 3, 2019. The

parties have filed an agreed motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.